Title: To James Madison from John Armstrong, 3 August 1812
From: Armstrong, John
To: Madison, James



Private.
Dear Sir,
New york Augt. 3d. 1812.
I arrived here on friday last and have this day taken the command. Gen. Bloomfield left us this morning. He has been both frank and friendly & I should do wrong were I not to make this acknowlegment, as well to you as to him. Before we parted, he wished me to suggest, that he thought it adviseable under all circumstances, that he should be left in New Jersey untill the 25th. of September next. All the measures of state policy, with which he has connexion, & in the management of which his presence may be useful, will then have been taken. Having occasion to see Mr. Gallatin, this circumstance became a subject of conversation between us, and we supposed, that it would be well to reinstate the General in the direction of the recruiting service within the States of Jersey & Pennsylvania & order Col. Izzard to his place. I have one motive the more for presenting this subject thus early to your own consideration, as I understand from Gen. Bloomfield, that Gen. Dearborn has intimated to him in a letter of the 31st. Ult. a wish, that he would repair to Albany as early as his convenience would allow. I shall employ the first days of this week in examining the different posts & their respective garrisons, when I shall have the honor of addressing an official letter to the Secretary of the War Department in relation to them. I am with the greatest respect & esteem, Your faithful & obedient servant
J Armstrong.
